11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In the Interest of R.A.H., a child
No.  11-02-00369-CV C Appeal from Taylor County
 
R.A.H. was
born on April 18, 1995.  On June 3,
1997, Robert Luis Avila filed a petition for voluntary paternity of R.A.H.  The trial court held a hearing on the
petition on August 27, 1997.  On
September 26, 1997, the trial court entered a decree of paternity establishing
Avila as the father of R.A.H.  On
September 26, 2001, Christopher R. Jojola filed a petition to contest
acknowledgment of paternity and a petition to establish his paternity of
R.A.H.  Avila filed a motion to dismiss
Jojola=s petition, arguing that Jojola had no
standing to bring the petition and that the suit was barred by
limitations.  On October 29, 2002, the
trial court entered an order dismissing Jojola=s petition, stating that the claim was barred by limitations.   It is from this order that Jojola
appeals.  We affirm.
In three
issues, appellant argues that the trial court erred in finding that his
petitions to contest acknowledgment of paternity and to establish his paternity
were barred by limitations, that the trial court erred in finding that Avila=s paternity was adjudicated on August 27,
1997, and that the trial court did not consider the best interest of the child
in dismissing Jojola=s
petition.  TEX. FAM. CODE ANN. ' 160.609(b) (Vernon 2002) provides:
If a child
has an acknowledged father or an adjudicated father, an individual, other than
the child, who is not a signatory to the acknowledgment or a party to the
adjudication and who seeks an adjudication of paternity of the child must
commence a proceeding not later than the fourth anniversary of the effective
date of the acknowledgment or adjudication. 

 
Avila contends that Section
160.609(b) does not apply and that we should apply the law in effect in 1997
which barred a suit seeking to establish parentage for a child with an
adjudicated father.  See former TEX.
FAM. CODE ' 160.007(a) (1996).  We disagree.
TEX. FAM.
CODE ANN. ' 160.001 (Vernon 2002) provides that Chapter
160 of the Family Code is to be applied and construed to promote uniformity of
the law among the states that enact the Uniform Parentage Act.  The Historical and Statutory Notes with
respect to Section 160.001 state:
The change
in law made by this Act applies to a motion or other request for relief made in
a parentage or paternity proceeding that is commenced on or after the effective
date [June 14, 2001] of this Act.  A
motion or request for relief in a parentage or paternity proceeding commenced
before the effective date of this Act is governed by the law in effect at the
time the proceeding was commenced, and the former law is continued in effect
for that purpose.  
 
Section 3.02 of Acts
2001, 77th Leg., ch 821.  Because Jojola
filed his petition contesting acknowledgment of paternity and seeking to
establish his paternity of R.A.H. on September 26, 2001, we find that the
current Section 160.609(b) is applicable.
In a
letter to counsel, the trial court stated that paternity was adjudicated on
August 27, 1997, the date of the hearing on Avila=s petition for voluntary paternity. 
The trial court later entered an order finding that Jojola=s claim was barred by limitations.  Section 160.609(b) allows an individual to
bring a proceeding for adjudication of paternity not later than Athe fourth anniversary of the effective date
of the acknowledgment or adjudication.@  The question before us is the Aeffective date@ of the adjudication establishing Avila as the father of  R.A.H.




A judgment
routinely goes through three stages: 
(1) rendition, (2) signing, and (3) entry.  General Electric Capital Auto Financial Leasing Services, Inc. v.
Stanfield, 71 S.W.3d 351 (Tex.App. ‑ Tyler 2001, pet=n den=d); In re Wilburn, 18 S.W.3d 837, 840 (Tex.App. ‑ Tyler
2000,  pet=n den=d); Oak Creek Homes, Inc. v. Jones, 758
S.W.2d 288, 290 (Tex.App. ‑ Waco 1988, no writ).  The judgment becomes effective once it is Arendered.@  General Electric Capital Auto
Financial Leasing Services, Inc v. Stanfield, supra at 354; In re Wilburn,
supra at 840.  A judgment is Arendered@ when the matter submitted to it for adjudication is officially
announced either orally in open court or by memorandum filed with the
clerk.  Samples Exterminators v. Samples,
640 S.W.2d 873, 875 (Tex.1982); In re Wilburn, supra.  The subsequent reduction of the pronouncement to a writing signed
by the court is a ministerial act of the court provided for in TEX.R.CIV.P.
306a(2).  Oak Creek Homes, Inc. v.
Jones, supra.  Rule 306a(2) calls for Aall judgments, decisions and orders of any
kind to be reduced to writing and signed by the trial judge with the date of
signing stated therein.@  This does not change the date
of a prior rendition to the date of the signing of the written draft.  Oak Creek Homes, Inc. v. Jones, supra.   A judgment is Aentered@ when it is spread upon the minutes of the trial court by a purely
ministerial act of the clerk of the court, and Aentered@ is synonymous with neither Asigned@ nor Arendered@ when used in relation to a judgment or the date of the judgment.   Oak Creek Homes, Inc. v. Jones, supra.  
The trial
court=s docket entries state that on August 27,
1997, the trial court (1) found that Avila admitted paternity of R.A.H., (2)
established Avila as the possessory conservator of R.A.H., and (3) arranged the
visitation schedule for R.A.H.  The
record indicates that the trial court rendered its judgment adjudicating Avila
to be the biological father of R.A.H. on August 27, 1997.  Therefore, Jojola had four years from the
effective date of the adjudication, August 27, 1997, to bring his suit
challenging the adjudication.  Because
Jojola filed his suit contesting Avila=s acknowledgment of paternity for R.A.H. on September 26, 2001, the
trial court did not err in finding the suit barred by limitations. We have
considered all of Jojola=s issues on appeal, and we overrule each of his contentions.
The
judgment of the trial court is affirmed.
 
W. G.
ARNOT, III
CHIEF
JUSTICE
 
July 10, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.